Citation Nr: 9903407	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-29 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in part, denied the veteran's 
claim for the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is currently shown to manifest level I 
hearing in his right ear, and level I hearing in his left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.83, 4.1, 4.3, 4.14, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's bilateral hearing loss.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During a May 1997 VA audiological examination the veteran 
complained of difficulty understanding conversational speech 
in noisy or multi-speaker situations and with certain voices.  
Upon examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
75
70
LEFT
20
20
60
75
70

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 51 decibels for the right ear and 56 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  A summary of the test results 
indicated a moderate to severe sensorineural loss above 1.5 
kilohertz in the right ear; otherwise hearing was within 
normal limits.  The summary also indicated a moderately 
severe to severe sensorineural loss above 1.5 kilohertz in 
the left ear; otherwise hearing was within normal limits.  
The examiner also indicated that the audiologic findings did 
not indicate the presence of any ear or hearing problems that 
warranted medical follow-up, or a condition, which if 
treated, might change the hearing thresholds.  The 
recommendation was amplification pending eligibility.

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  To evaluate the degree of 
disability from hearing loss, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In the case at hand, the audiometry findings of the May 1997 
examination, applied to Table VI of 38 C.F.R. § 4.85, result 
in a numeric designation of level I for the right ear and 
level I for the left ear.  Applying those numeric 
designations to Table VII results in a noncompensable (0 
percent) evaluation, under Diagnostic Code 6100, for the 
veteran's bilateral sensorineural hearing loss.  See 
38 C.F.R. §4.85, Table VI, VII, Diagnostic Code 6100.  
Accordingly, the Board concludes that the preponderance of 
the evidence indicates that a compensable evaluation for the 
veteran's bilateral hearing loss is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes the veteran's contentions that, due to his 
military service, and the fact that he contends his hearing 
loss was caused by his military acoustic trauma, rather than 
his post-service thirty year history of hunting, that VA 
should ignore the hearing requirements set by law, as noted 
above, and grant a compensable evaluation for his bilateral 
hearing loss.  The Board notes, however, that not only would 
that not be fair to other veterans similarly situated, the 
United States Court of Veterans Appeals has held that, in 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


ORDER

An increased (compensable) evaluation for a bilateral hearing 
loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

